Citation Nr: 1601828	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cataracts.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to a rating in excess of 50 percent for sleep apnea.

5.  Entitlement to a rating in excess of 40 percent for narcolepsy.

6.  Entitlement to a rating in excess of 40 percent for degenerative disc disease with low back pain.

7.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011, February 2014, and April 2015 rating decisions of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for cataracts and for special monthly compensation based on the need for aid and attendance or being housebound are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for cataracts.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since July 2007 raises a possibility of substantiating the service connection claim for cataracts.

3.  The Veteran has not had a heart disorder during the appeals period. 

4.  The Veteran's sleep apnea has required use of CPAP machine; sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy has not been shown.

5.  The Veteran's service-connected narcolepsy is not shown to have been productive of at least one major seizure in four months over the last year; or nine to 10 minor seizures per week.

6.  The Veteran's lower back disability is manifested, at its worst, by forward flexion of the thoracolumbar spine to 30 degrees.  However, there is no evidence of ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for cataracts have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6847 (2015).

4.  The criteria for a rating in excess of 40 percent for narcolepsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8108, 8911 (2015).

5.  The criteria for a rating in excess of 40 percent for degenerative disc disease with low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Regarding the increased ratings claims, standard notice letters were sent in May 2011 and January 2014.  

In February 2015, the VA received the Veteran's claim for service connection for a heart disorder on a Fully Developed Claim form (VA Form 21-526EZ).  In this regard, such form includes the information required by the VCAA.  Specifically, the form notified the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in June 2011, February 2014, March 2015, and April 2015.  The examinations, taken together, are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.



II.  New and Material Evidence- Cataracts

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for cataracts.

In July 2007, the RO denied the claim on the basis that the record did not show that the Veteran had cataracts.  The July 2007 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

At the time of the July 2007 denial, the relevant evidence of record included the Veteran's service treatment records and VA treatment records.

Since July 2007, a VA examination in February 2015 included a diagnosis of cataracts.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992); Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

As the new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a diagnosis of cataracts, the claim to reopen is warranted.

III.  Service Connection- Heart Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

During service in August 1982 the Veteran was evaluated for a cardiac murmur.  Echocardiogram showed no evidence of heart abnormality.  An April 1986 periodical examination noted the previous workup for heart murmur and that he did not have heart disease.  In April 1997 occasional ectopic beats were noted; EKG was otherwise normal.  The retirement examination noted normal heart.

A June 1998 VA general medical examination noted that the Veteran was "asymptomatic for cardiovascular disease, namely there is no angina, dyspnea on exertion, fatigue, dizziness, syncope.  He has never had myocardial infarction, congestive heart failure, rheumatic heart disease or endocarditis."  The Veteran reported occasional irregular heartbeat.  On examination, the cardiovascular system was negative.  Carotid arteries had equal pulsation without bruits.  There was no cardiomegaly by chest x-ray.  There was no murmur at any valvular region.  Heart was free of rubs, gallops or thrills.  The heart sound was normal and the rhythm regular.  

In February 2013 the Veteran was seen for dizziness.  EKG showed a left anterior fascicular block.  The diagnosis was benign positional vertigo.

On VA heart examination in March 2015, the Veteran reported that he had been on medication for the heart but was taken off of it.  He reported that he gets palpitations when he gets up too fast.  Testing was done but nothing was found.  He stated that he had heart problems while on active duty.  He gets a weird feeling in the chest, and that he breaths heavy when he walks for too long or rides a bike.  On examination, heart rhythm was regular.  Point of maximal impact was not palpable.  Heart sounds were normal.  There was no jugular-venous distension.  Peripheral pulses were normal.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner stated that the Veteran did not now have and had never had a heart condition: "Review of the record did not reveal an actual cardiac condition either in service or since service.  Several EKGs were either normal or had minor non diagnostic abnormalities.  Having a heart murmur on exam, as was the case in 1982, is suspicious for a heart valve condition.  This was later disproven by having a negative echocardiogram."

At no time during the pendency of this claim has there been a diagnosis of a heart disorder.  The record does not contain any service treatment record evidence of any diagnosed heart disorder or any evidence diagnosing a heart disorder since service.  While evidence of heart murmur was shown in service, testing at that time and subsequently failed to demonstrate a heart disorder.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of a heart disorder by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a heart disorder is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a heart disorder a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no diagnosis of any heart disorder, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. §3.304(f).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence is against the claim for service connection for a heart disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b).

IV.  Increased Ratings Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




Sleep Apnea

The Veteran's service connected obstructive sleep apnea has been evaluated as 50 percent disabling under Diagnostic Code 6847 since October 2007.  An April 2013 Board decision denied a higher rating.  The Veteran filed his current claim for increased rating in October 2013.

Under Diagnostic Code 6847, the current 50 percent rating is warranted for sleep apnea requiring the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  See 38 C.F.R. § 4.97 (2015).

A VA examination in April 2015 noted that the Veteran's most recent sleep study showed good results using a mandibular advancement device to control his sleep apnea.  This was not considered CPAP and did not involve supplemental air or oxygen.

An August 2015 respiratory therapy outpatient note indicated that the Veteran was using a CPAP machine.  

The Board finds that the Veteran does not warrant an evaluation in excess of 50 percent for sleep apnea.  There is no evidence to show that the Veteran has had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he has required a tracheostomy.  Accordingly, the Board finds that the preponderance of the evidence, is against the claim, and the claim must be denied.

Narcolepsy

The Veteran's service connected narcolepsy has been evaluated as 40 percent disabling under Diagnostic Code 8108 since October 2007.  An April 2013 Board decision denied a higher rating.  The Veteran filed his current claim for increased rating in October 2013.

Narcolepsy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8108, which provides that narcolepsy is to be rated using the criteria for petit mal epilepsy.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8911, epilepsy, petit mal, is to be evaluated under the general formula for minor seizures.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness. [Note 1].  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the' arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). [Note 2] Under the general formula for minor seizures, a 40 percent evaluation is warranted for:  At least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent evaluation is warranted for: At least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  When continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This rating will not be combined with any other rating for 'epilepsy. [Note 1].  In the presence of major and minor seizures, rate the predominating type. [Note 2].  There will be no distinction between 'diurnal and nocturnal major 'seizures.  [Note 3]

On VA examination in April 2015 the Veteran reported sleep attacks and cataplexy.  The average frequency of narcoleptic episodes was noted as five to eight per week.  The examiner noted that the Veteran had never had major seizures (characterized by the generalized tonic-clonic convulsion with unconsciousness).  Nor had he had minor seizures.  

As an initial matter, a review of the medical evidence shows that the Veteran has never been found to have a generalized tonic-clonic convulsion with unconsciousness.  See 38 C.F.R. §. 4.124a, DC 8911.  The April 2015 VA examiner specifically noted that the Veteran had not had major seizures.  The Board therefore finds that the Veteran's disabilities are not shown to have resulted in a major seizure.

The Board finds that a rating in excess of 40 percent is not warranted at any time during the appeals period.  The April 2015 VA examiner noted five to eight narcoleptic episodes per week.  This is consistent with the criteria for the current 40 percent rating.  A higher rating is not warranted as the evidence does not demonstrate at least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  Accordingly, the preponderance of the evidence is against the claim and it must be denied.

Low Back

Disabilities of the musculoskeletal system are primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet App 32 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's low back disability is currently rated as 40 percent disabling pursuant to Diagnostic Code 5237, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  See also Note (5) to DC 5237.

On VA examination in June 2011 the Veteran reported daily pain of variable length, either 30 minutes or longer.  He denied episodes of incapacitation in the last 12 months.  He felt that he could walk for 30 minutes and stand for 1 hour.  The Veteran could have accompanying stiffness, fatigue, sometimes spasms, weakness, and decreased motion.  He denied numbness and tingling or leg or foot weakness.  The Veteran reported that he sometimes used a cane to walk but did  not bring one with him to the appointment.  The examiner stated that the Veteran was noted to "shift in his chair frequently during the interview.  He flexes his thoracolumbar spine to 90 degrees to take his shoes off and put them on. He also sits at 90 degrees of flexion.  With formal range of motion testing, he forward flexes to 86 degrees, extends to 28 degrees, left and right laterally flexes to 35/31 degrees, and left and right laterally rotates to 30 degrees.  There is a witnessed flareup of pain but not weakness, fatigue, incoordination, or lack of endurance with three repetitions of motion on examination."

On VA examination in March 2015, the Veteran reported back pain and tingling going down the legs.  He reported episodes of increased pain during which he would have to lay in the bed for 30-45 minutes.  He also reported that he could not twist and turn or stand longer than an hour.  On examination, initial testing showed forward flexion to 80 degrees; extension to 15 degrees; right and left lateral flexion to 25 degrees bilaterally; and right and left lateral rotation to 10 degrees bilaterally.  There was mild diffuse tenderness.  

After three repetitions, forward flexion was to 40 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees bilaterally.  The examiner noted functional loss from pain, fatigue, weakness, and lack of endurance.  

In terms of ranges of motion, the examiner described functional loss as forward flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 10 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  There was no ankylosis and no neurological abnormalities.  The examiner stated that the Veteran did not have intervertebral disc syndrome or episodes requiring bed rest.

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to a rating in excess of 40 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion was indeed limited, especially upon repetitive testing.  However, there was no indication of ankylosis as is required for a 50 percent rating.  The 40 percent rating contemplates 30 degrees or less of flexion.  The Veteran retains some motion even if painful.  The disability picture does not approximate immobility equating to ankylosis.

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston, 10 Vet. App. at 85.

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in June 2011 and March 2015.  The Board notes that limitation of motion, even if it is as limited as the Veteran's does not equate to ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes.  However, the March 2015 VA examiner noted there was no evidence of doctor prescribed bed rest or incapacitating episodes. 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Here, no neurological manifestations have been shown.

After a review of the entire record, the Board finds that evidence does not support a disability rating in excess of 40 percent for the Veteran's low back disability.  



V.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. §3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for each disability sufficiently contemplate the Veteran's disabilities.  The Veteran's disabilities are characterized by manifestations that are contemplated in the applicable rating criteria such as narcoleptic episodes, back pain and limitation of motion, and use of a CPAP machine to treat sleep apnea.  The Board does not find that the Veteran has described other functional effects with respect to his disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with each disability is consistent with the degree of disability addressed by each evaluation.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted. 

VI.  TDIU

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. 

Here, the Board notes the Veteran has a combined rating of 100 percent for the entire period on appeal.  Further, as the record indicates that the Veteran has worked full time throughout the appeals period, the evidence does not reasonably raise a TDIU claim for any one service-connected disability such that any additional ancillary benefits such as special monthly compensation would be warranted as a result of a TDIU as a result of one disability.


ORDER

New and material evidence has been submitted to reopen the claim of service connection for cataracts.

Service connection for a heart disorder is denied.

A rating in excess of 50 percent for sleep apnea is denied.

A rating in excess of 40 percent for narcolepsy is denied.

A rating in excess of 40 percent for degenerative disc disease with low back pain is denied.


REMAND

Additional development is necessary prior to adjudication of the reopened claim for service connection for cataracts.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran was seen in service with eye complaints in 1985 that resulted in a diagnosis of allergic conjunctivitis.  Scleral abrasion was noted in April 1987.

The VA examiner in February 2015 stated that the Veteran's currently diagnosed cataracts were "not a result for [sic] the eye condition he had while in service."  

The examiner's bare conclusion is insufficient for rating purposes.  The examiner provided no rationale in support of his statement, nor did he provide an opinion as to whether the currently shown cataracts were attributable to service apart from as resulting from the eye condition(s) identified in service.  Such failures render the opinion inadequate.  See Barr, 21 Vet. App. at 311-12.

Finally, the Veteran's claim for entitlement to special monthly compensation based on the need for aid and attendance or being housebound is inextricably intertwined with the service connection claim, as any rating assigned to a disability found to be service connected could affect entitlement to that benefit; thus, consideration of that issue is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed cataracts or any other disability of the eye, to include its potential relationship to service.  The electronic claim file must be available for review by the examiner.  

The examiner is to specifically address the nature of the Veteran's inservice eye complaints, his specific current eye complaints, and the nature of any current eye disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability, to include cataracts, had its onset in or is otherwise attributable to service.  

The examination report must include a complete rationale for all opinions expressed. 

2.  Then, readjudicate the claim for service connection for cataracts.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


